          Case 3:19-cv-05941-WHA Document 93 Filed 03/04/21 Page 1 of 1




                        UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                          MAR 3 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
SAN FRANCISCO BAYKEEPER; et al.,                   No.    20-17359

                    Plaintiffs-Appellees,          D.C. Nos.   3:19-cv-05941-WHA
                                                               3:19-cv-05943-WHA
  v.                                               Northern District of California,
                                                   San Francisco
U.S. ENVIRONMENTAL PROTECTION
AGENCY; ANDREW WHEELER, in his                 ORDER
official capacity as Administrator of the U.S.
Environmental Protection Agency,

                    Defendants-Appellants,
and

REDWOOD CITY PLANT SITE, LLC,

                    Intervenor-Defendant.

         Appellants’ unopposed motion (Docket Entry No. 8) for voluntary dismissal

is granted. This appeal is dismissed. See Fed. R. App. P. 42(b).

         This order served on the district court shall act as and for the mandate of this

court.

                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Lorela Bragado-Sevillena
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7

03-01-2021/Pro Mo
